DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/007,190, filed on 2/22/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1, 6-8, 11, and 13-16 are rejected under 35 U.S.C. 102 (a1/a2) as being anticipated by Bressand (US 2011/0181939).
Regarding claim 1 Bressand teaches (fig. 1) an electrochromic device comprising:
a first transparent conductive layer (3; para.0038);
an ion storage layer (EC1; para.0042);
an electrolyte layer (EL2; para.0046),
an electrochromic layer (EC2; para.0042); and
a second transparent conductive layer (7; para.0034),
where the electrolyte layer includes a tantalum atom (para.0047),
where the electrochromic layer includes a tungsten atom (para. 0048),
where the ion storage layer includes an iridium atom and a tantalum atom (para.0043),
where the ion storage layer is hydrogenated in bleached state and the electrochromic device has a transmittance of 64.1% or more in bleached state (see fig. 2), 
and where a difference between the transmittance of the electrochromic device in bleached state and the transmittance of the electrochromic device in colored state is 8.4% or more (see fig. 2).




Regarding claim 7 Bressand teaches (fig. 1) an electrochromic device where a difference between the transmittance of the electrochromic device in bleached state and the transmittance of the electrochromic device in colored state is 13% or more (para.0056).

Regarding claim 8 Bressand teaches (fig. 1) an electrochromic device where a difference between the transmittance of the electrochromic device in bleached state and the transmittance of the electrochromic device in colored state is 13.9% or more (para.0056).

Regarding claim 11 Bressand teaches (fig. 1) an electrochromic device where the transparent conductive layer is non-porous



Regarding claim 14 Bressand teaches (fig. 1) an electrochromic device where the ion storage layer includes a hydrogenated iridium oxide of a formula HalrO2 (herein, 0<a<2) and a htdrogenated tantalum oxide of a formula HcWO2 (herein 0<b<3) (para. 0043-0048). 

Regarding claim 15 Bressand teaches (fig. 1) an electrochromic device where the electrochromic layer includes a hydrogenated tungsten oxide of a formula HcWO3 (herein, 0<c<3) (para. 0043-0048).

Regarding claim 16 Bressand teaches (fig. 1) an electrochromic device where a thickness of the transparent conductive layer is 150-800 nm, a thickness of the ion storage layer is 50-500 nm, a thickness of the electrolyte layer is 180-800 nm, a thickness of the electrochromic layer is 140-650 nm, and a thickness of the reflective layer is 30-280 nm (para.0045-0049).

Allowable Subject Matter
Claims 2-5, 9-10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Appelfeller et.al. (US 2007/0058237) teaches a similar e-chromic system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958. The examiner can normally be reached Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert E. Tallman/           Primary Examiner, Art Unit 2872